Citation Nr: 0307726	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.  

In a May 2002 decision, the Board reopened the claim on the 
basis of new and material evidence.  The Board directed 
development of the record pursuant to its authority under 
38 C.F.R. § 19.9(a)(2) (2002).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  Currently the veteran is diagnosed with degenerative 
joint disease and disc disease of the lumbo-sacral spine, 
post operative.

3.  VA and private medical opinions of record indicate that 
it is at least as likely as not that included in the etiology 
of the current condition is strain to the low back during 
service.


CONCLUSION OF LAW

There is a causal relationship between the low back 
disability that the veteran currently has and low back 
injuries that he sustained during his active service.  
38 U.S.C.A. §§  1110, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. 


§ 3.159(e).  When the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA and the implementing regulations 
require VA to supply a medical examination or opinion when 
such is necessary to make a decision on a claim for 
compensation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

The claim that the Board will decide on this appeal was 
pending before VA on the effective date of the VCAA.  
Therefore, it is a claim to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

Explicit review of the provisions of the VCAA and 
implementing regulations has not been provided to the veteran 
before now.  However, the veteran has not been prejudiced by 
the lack of review.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

On several occasions, VA has informed the veteran and his 
representative in writing of the type of evidence that would 
substantiate this claim.  In such notices, it has explained 
the respective responsibilities of the veteran and VA in the 
effort to obtain such evidence.  VA has secured the medical 
records and the medical examination and opinion thought 
necessary to decide the claim other than those submitted or 
caused to be submitted by the veteran himself.  Two VA 
medical examinations, those of April 2001 and November 2002, 
have been performed.  Through these efforts, VA has developed 
a record that now permits it to decide the claim.  In the 
decision that follows, the claim is granted.  Accordingly, 
its purposes having been fulfilled, the statute calls for no 
additional action on the part of VA in conjunction with this 
claim.  38 U.S.C.A. § 5103A(a)(2). 

ii.  Service connection 

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The conclusion that a disability is service connected always 
requires proof by competent evidence of three basic 
propositions:  the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, 
these essential elements of a service connection claim must 
be shown by competent evidence, which may be lay or medical 
depending on the proposition in concern.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Although lay evidence is considered 
competent to establish facts subject to lay understanding, 
medical evidence is required when the proposition to be 
proven is medical in nature, such as medical nexus, etiology, 
or diagnosis.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

The general elements of a service connection claim may be 
demonstrated in different specific ways.  These include proof 
based on the post-service diagnosis of the disability in 
concern.

Thus, service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.   38 U.S.C.A. § 5107(b).

The veteran contends that he injured his back during service 
through repeated heavy lifting.  His service medical records 
show that he was seen a number of times for low back problems 
after entering service in July 1968.  In August 1968, the 
veteran sought treatment complaining that his legs felt hot 
and numb.  The medical record shows that he reported having 
injured his back in 1967 and experienced back pain associated 
with his upper legs.  No radicular injury was detected, and 
he was pronounced fit for duty.  In January 1969, he was seen 
for low back pain and diagnosed with low back strain.  He was 
prescribed exercises and a back board and was advised to 
avoid heavy lifting for one week.  During this January 1969 
treatment, the medical record shows, the veteran mentioned 
that he had injured his back in 1967 and improved after being 
treated by a chiropractor.  In March 1969, he was found to 
have reaggravated the low back strain.  In December 1969, he 
was again seen for low back strain.  X-rays of the 
lumbosacral spine taken on that occasion were within normal 
limits.  In February 1975, he was seen for low back pain.  It 
was noted in the medical record that he had injured his back 
in 1967 and had experienced minor recurrences of back 
problems since that time.  In February 1976, he was found to 
have suffered back strain and to be exhibiting spasms in the 
low back muscles.  In the report of a periodic examination 
performed in March 1978, no abnormalities of the spine were 
noted.  However, the report of the separation examination 
performed in October 1978 identifies an "abnormal" spine 
and related musculoskeletal system, albeit with "normal 
strength and range of motion of the back."  This report 
notes:  "Recurrent back support, 1968, due to lifting heavy 
government equipment, treated with bed rest and bed boards 
and medications and profile changes, fair results, occasional 
recurrence of pain in lower lumbar region, last episode of 
pain, April 1978."

Statute and regulation require VA adjudicators to presume if 
certain facts are present, that a veteran entered active 
service free of the disease or injury to which the disability 
for which he or she seeks service connection may be 
attributable.  The presumption of soundness means that a 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at the time in an 
examination report (as opposed to a medical history) or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to the 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are considered to be noted.  38 C.F.R. § 3.304(b).  A history 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception of the disorder in 
concern.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994) ("[T]he appellant's account of a prior 
condition is . . . an inadequate basis upon which the Board 
could have concluded that he had a condition that preexisted 
service.").  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest are of no force 
and effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  38 C.F.R. § 3.304(b)(3).

In this case, the veteran is entitled to the presumption of 
soundness.  

In the report of his service entrance examination, which was 
performed in July 1968, no defect of the spine is noted.  
Rather, and in contrast to that stated in the October 1978 
separation examination report, the evaluation of the spine 
and related musculoskeletal system stated in the service 
entrance examination report is "normal."  In this report, 
the examining physician referred to an account given by the 
veteran of having worn a back support in 1967 after having 
fallen from a height of 10 feet.  With that reference, 
however, the examining physician commented that the veteran's 
back was "ASX [asymptomatic] now" and was "NCD [not 
considered disabling]."  Because no defect, infirmity, or 
disorder of the spine is noted in the entrance examination 
report in the manner prescribed by the regulation, the 
presumption of soundness has arisen in support of the claim.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Thus, it is presumed that the veteran entered active service 
free of an injury or disease of the spine of which his back 
problems during that service were a manifestation.  Id.  If 
this presumption is to be rebutted, VA must point to "clear 
and unmistakable evidence" that an injury or disease of the 
spine to which his current disability might be attributable 
"existed prior to service."  Crowe, 7 Vet. App. at 245.  
That is, the burden of rebuttal is on VA and, because clear 
and unmistakable evidence is required, "[t]he burden is a 
formidable one."  Id.  Evidence that may be adduced to rebut 
the presumption of soundness may include a history given by 
the veteran as well as "all other material evidence."  38 
C.F.R. § 3.304(b)(1); Crowe, 7 Vet. App. at 245-46.  Whether 
the evidence of record that is contrary to the presumption 
rises to the level of "clear and unmistakable" is a legal 
determination.  Id.

In this case, the Board finds that the presumption of 
soundness arising from the lack of a notation of a spine 
abnormality in the report of the veteran's service entrance 
examination is not rebutted by other, clear and unmistakable 
evidence.  The Board's conclusion rests in large part upon 
recently received medical evidence.

Certainly, the record contains statements by the veteran that 
establish the proposition that he fell on his back and wore a 
back support within a year before entering active service.  
However, the veteran is not a competent source of proof of 
the proposition that he entered active service with a back 
problem that may be considered part of the etiology of his 
back problems during service.  That conclusion depends on a 
medical judgment about whether the pre-service injury or 
condition resolved prior to service - - as the physician's 
comment in the report of the veteran's service entrance 
examination indicates - - or was exhibited in the form of the 
back problems during service.  Grottveit; Voerth.  Thus, it 
is necessary to examine medical evidence, including opinion, 
of record, if any, addressing this question.

Included in the record is a letter written to the RO in July 
1995 by a chiropractor, D.D. Collins, D.C., referring to 
treatment that he provided to the veteran in 1967 and 1968.  
Dr. Collins stated in the letter that his clinic treated the 
veteran three times a week from November 1967 to January 1968 
and on two occasions in May 1968.  Dr. Collins described the 
treatment as "spinal manipulation" and stated that the 
veteran was "fitted with a lumbo sacral [sic] belt."  Dr. 
Collins averred in this letter that the actual treatment 
records in concern were not extant.  Dr. Collins did not 
identify in his letter what injury, if any, the veteran had 
suffered to his spine and what diagnosis, if any, of a spine 
disorder he carried during the treatment.

The report of a VA examination performed in November 2002 
refers to the information contained in Dr. Collins' letter by 
way of reviewing the medical history pertinent to the service 
connection claim.  In this report, the examiner concludes 
that the medical evidence, including, as well, the service 
medical treatment and examination reports, is insufficient to 
establish that the back condition manifested by the veteran 
during service existed prior to service.  Thus, the VA 
examination report of November 2002 supports, not refutes, 
the presumption of soundness arising in this case.

No other medical opinion of record contradicts the conclusion 
contained in the November 2002 VA examination report or 
otherwise refutes the presumption of soundness applicable to 
the claim.

There is of record a medical report provided by Craig Bash, 
M.D., in February 1998.  In that report, Dr. Bash indicated 
that after reviewing the medical evidence of record, he had 
formed the opinion that the veteran sustained some type of 
trauma to his back before service which resolved before he 
entered service; that his spine examination at his entrance 
into service was normal and that at his separation from 
service, abnormal; and that he had strained his back 
repeatedly during service by lifting heavy objects.  Dr. 
Bash's report does not constitute clear and unmistakable 
evidence refuting the presumption of soundness applicable to 
the claim.

Also pertinent to the question whether the presumption of 
soundness has been refuted or not is the report of a VA 
examination that was performed in April 2001.  In this 
report, the VA examiner concluded that the veteran had 
sustained a "lower back strain" before service that was 
"probably aggravated" during service - - this, however, by 
way of purporting to agree with the findings and conclusion 
of Dr. Bash.  This conclusion does not constitute clear and 
unmistakable evidence refuting the presumption of soundness 
applicable to the claim because it is ambiguous:  Dr. Bash's 
conclusion was that the low back problem for which the 
veteran was treated before service had resolved before 
service.

No other medical documentation of record contains an opinion 
on the question whether the low back problems that the 
veteran exhibited during his active service were part of the 
same condition for which he was treated by Dr. Collins before 
service.

Accordingly, the Board finds clear and unmistakable evidence 
has not been presented to refute the presumption of soundness 
that arises in this case.  

Hence, both a current diagnosis of a low back disorder and 
injury - - repeated low back strain - - during active service 
are demonstrated by the evidence of record.  In order for 
service connection to be warranted, there must be medical 
evidence in the form of an opinion showing that the current 
low back disorder is causally or etiologically related to the 
low back problems exhibited during service.  Caluza; Voerth.  
Such a "nexus" opinion has been provided by medical experts 
on more than one occasion  in this case.

The Board notes that the issue of nexus has been complicated 
in this case by medical evidence of post-service injury of 
the back.  This evidence shows that the veteran filed a 
workmen's compensation claim for an injury (denominated 
"back strain" in the initial notice to the employer) that 
he said he sustained in May 1980 in the course of his job, 
that of automobile mechanic.  The medical records supporting 
the workmen's compensation claim include the report of x-rays 
of the lumbar spine taken at a non-VA hospital 18 days after 
the date of the claimed injury.  Noting that "no evidence of 
fracture or dislocation" was found, the report stated an 
impression of "early degenerative changes in the spine."  
Also included among the medical records supporting the 
workmen's compensation claim is the report of a myelogram of 
the lumbar spine performed at a non-VA hospital approximately 
one month after the date of the claimed injury.  The report 
stated an impression of "[v]ery large lesion of the right 
side of the interespace L-4, 5 [sic]."  Other non-VA medical 
records show that the veteran in June 1980 had surgery for a 
herniated disc at L4-5 on the right and in September 1980, a 
lumbar laminectomy in September 1980 "at L-4/L-5 on the 
right, removing a lot of swollen ligamentum flavum, a bony 
shelf over the l-5 nerve, and . . . a small amount of 
remaining disc material" with a "foraminotomy for the L-4 
root."  Other non-VA medical records show that the veteran 
had several more surgeries for lumbar disc disease during the 
1980's and received a diagnosis of lumbar radiculopathy in 
1984.

This medical evidence, showing that the veteran was found to 
have degenerative joint disease and degenerative disc disease 
of the lumbar spine within less than two years after his 
separation from service, was considered in the medical 
opinions presented in this case addressing the question of 
nexus between the back problems exhibited by the veteran 
during service and his currently diagnosed low back 
conditions.  

Thus, the provider of the April 2001 VA examination reported 
a primary diagnosis of "status post lumbar surgeries 
including discectomy and laminectomy and five procedures in 
1980-1989" along with a secondary diagnosis, of 
"radiculopathy" leading to "marked weakness of the lower 
extremities" leading to problems with ambulation and 
voiding.  Otherwise, however, the opinion of the examiner was 
ambiguous, on the one hand suggesting that the veteran had 
sustained damage (described as aggravation) to his low back 
during service and on the other hand noting that there were 
several years, before and after the veteran's separation from 
service, during which disc disease was not found.  It appears 
to the Board that the examiner may have been suggesting that 
the veteran's disc disease was related to the back problems 
exhibited during service notwithstanding this hiatus, but the 
report is not clear.

The Board notes that a VA examination performed in March 1992 
resulted in no opinion concerning the question of nexus.  
However, other medical opinions in the record do address the 
question of nexus and are more clear than that of the 
provider of the April 2001 VA examination.  

The opinion offered by Dr. Bash in February 1998 was that 
although "whether there is a causal relationship between the 
lumbar strains the patient had in service, the abnormal spine 
condition noted on separation examination, the degenerative 
arthritis that was already detectable in the spine by x-ray 
at the time of treatment following his May 1980 injury[,] and 
the herniated disc disease is difficult to state with 
certainty," "[i]t is more likely than not that this 
patient, due to recurrent lumbar strains in service (1969, 
1975, 1976[,] an abnormal spine discharge Oct. 1978) 
developed a slowly progressive degenerative process, which 
resulted in increased symptomatology with additional 
strains."  Dr. Bash supported his opinion with the following 
observations:

This patient quickly developed 
accelerated degenerative arthritis as is 
noted in the x-rays of the spine in May 
1980. . . . The lumbar are known to 
predispose a patient to future 
ligamentous injury.  It is my opinion 
that the patient's in service injuries 
resulted in the development of the back 
pathology noted on his separation 
examination.  This patient went on to 
develop a "very large lesion" (? 
Herniated disc) at L4-5 which is most 
likely secondary to and can not be 
disassociated from his inservice 
injuries.  Please note that this lumbar 
strain, the degenerative arthritis, and 
"very large lesion" all occurred in the 
same section of the lumbar spine and 
logically can not be disassociated from 
each other.

Thus, Dr. Bash concluded that the low back problems 
manifested by the veteran during service were part of the 
etiology of the current degenerative joint disease and 
degenerative disc disease afflicting his low back.

The opinion offered by the provider of the November 2002 VA 
examination reached the same conclusion.  Like that of Dr. 
Bash, this opinion  reviewed the pertinent medical history 
documented in the record of the claim.  The VA examiner 
stated:  "It is my opinion that the veteran's lower back 
disability and current lower back condition is at least as 
likely as not related to repeated chronic heavy lifting 
activities during military service."  

The Board finds that the opinions of Dr. Bash and the 
provider of the November 2002 VA examination prove to a 
sufficient degree the proposition in concern:  that the 
current low back disabilities with which the veteran suffers, 
degenerative joint disease and degenerative disc disease, 
post operative, are etiologically related to the low back 
problems that he experienced during active service as the 
result of strain.  Accordingly, the Board determines that 
service connection for the veteran's low back disorder should 
be granted.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.


ORDER

The claim of entitlement to service connection for a low back 
disorder, degenerative joint disease and degenerative disc 
disease, post operative, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

